NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “protection circuitry which is configured to maintain/detect/decide/update/disable” in claim 1; “protection circuitry is configured to decide“ in claim 2; “protection circuitry is configured to attribute“ in claim 3; “protection circuitry is configured to update“ in claim 4; “protection circuitry is configured to decide“ in claim 5; “protection circuitry is configured to decide“ in claim 6; “protection circuitry is configured to delay“ in claim 7; “protection circuitry is configured to apply“ in claim 8; and “protection circuitry is configured to maintain/increment/derive“ in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1 and 10, it was not found to be taught in the prior art of maintaining a counter value which is indicative of a cumulative amount of hostile attacks attempted on functional circuitry of an Integrated Circuit (IC) over a lifetime of the IC; detect events indicative of suspected hostile attacks on the functional circuitry; responsively to a detected event, decide on an update of the counter value depending on a time difference between the detected event and a most recent power-up in the IC, and update the counter value in accordance with the decided update; and disable at least part of the IC in response to the counter value crossing a threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Someren, US 2017/0126408 is relied upon for disclosing of reducing brute force attacks for finding the correct one-time password value within the lifetime of the one-time password, see paragraph 0061.
Dallas et al, US 2012/0180124 is relied upon for disclosing of providing a limit for the number of access attempts that can be made until a lockout time is reached, that which occurs over the lifetime of the token, see paragraph 0053.

Yoshima, US 2012/0255005 is relied upon for disclosing when a predetermined amount of time has passed after a detection of an attack, an IC card lowers the number of recalculations on at a time, see paragraph 0035.
Modave, US 2011/0122694 is relied upon for disclosing of controlling access to a resource of an electronic circuit by maintaining a counter.  The counter is automatically reset after a time period independent from whether the circuit is powered or not, see paragraph 0020.
Finkelstein, US 2019/0229895 is relied upon for updating a counter based upon the number of times that a device is powered on.  If the counter exceeds a threshold number of times, the maybe may be automatically disabled, see paragraph 0060.
Ogasawara et al, US 2012/0084546 is relied upon for disclosing of updating a counter to zero after a PC is rebooted.  When an abnormal stop in monitoring occurs, the counter is not updated to zero and keeps on increasing continuously, see paragraph 0077.
La Rosa, US 2011/0267094 is relied upon for disclosing of detecting fault attacks. The duration of an interruption of a power supply is compared with a threshold, and counting the number of successive interruptions having a duration that does not exceed the threshold, see abstract.
Ostrikov et al, U.S. Patent 10,809,944 is relied upon for disclosing of updating a counter value by incrementing after each power on reset.  If the counter value increases by a threshold value within a threshold period of time, a recovery operation is triggered, see column 8, lines 27-32.
Eckardt, WO 2012/126611 A1 is relied upon for disclosing of registering event errors using a counter if a prescribed reboot time span between the last reboot of the data carrier and prior reset of the data carrier is not met, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431